Citation Nr: 0617522	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-13 664	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a left ankle sprain.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to February 
2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for residuals of 
a left ankle sprain and assigned an initial noncompensable 
disability rating.  

In November 2002, the veteran testified at a Travel Board 
hearing at the Los Angeles RO before the undersigned Veterans 
Law Judge and a transcript of that hearing is of record and 
associated with the claims file.  The Board remanded the 
current issues for further development in November 2003.  
Thereafter, the claims file was transferred to the RO in 
Atlanta, Georgia.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In a March 2006 letter, the Board advised the veteran that 
her current representative of record was not authorized to 
represent her in Georgia and asked her to indicate whether 
she wished another service organization or an authorized 
agent or attorney to represent her in her appeal by 
submitting either a declaration of appointment or an 
appointment of veterans service representative form provided 
with the letter.  The letter further advised the veteran that 
if she did not respond within 30 days, the Board would 
proceed with its review of her case without representation.  
The veteran has not responded to the letter and the Board 
will accordingly proceed with appellate consideration of her 
claim.




FINDING OF FACT

Residuals of a left ankle sprain are manifested primarily by 
complaints of pain, limitation of motion and instability, 
with objective evidence of no more than moderate limitation 
of motion and no objective findings of joint instability, 
ankylosis, malunion of the os calcis or astragalus, or 
nonunion or malunion of the tibia or fibula.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, and 
no more, for residuals of a left ankle sprain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent an undated 
letter to the veteran presumably prior to the March 2002 
rating decision, and another letter in April 2004 which asked 
her to submit certain information, and informed her of VA's 
responsibility concerning obtaining evidence to substantiate 
her claim.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information she had to process the 
claim.  The letters also explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  VA informed the veteran what she needed to show for 
service connection in the undated letter and also advised her 
of what was need to substantiate her initial increased rating 
claim in the April 2004 letter.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  It is unclear when the first 
letter was sent to the veteran; however, the November 2003 
remand directed that the veteran be provided VCAA notice in 
compliance with a recent United States Court of Claims for 
Veterans Appeals decision.  Although the notice provided to 
the veteran in April 2004 was not given prior to the RO's 
adjudication of the claim in March 2002, the notice was 
provided by the RO pursuant to the Board's November 2003 
remand and prior to readjudication and recertification of the 
claims, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
At this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA treatment records and VA examination 
reports.  A transcript of the veteran's testimony at her 
personal hearing is also of record.  The veteran has not 
alleged that there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her initial claim for service connection, and 
later, what was needed to substantiate the claim for an 
initial increased rating, but she was not provided with 
notice of the type of evidence necessary to establish 
effective dates for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board subsequently grants the veteran's claim for an 
increased initial disability rating, there is no prejudice to 
the veteran and the RO will provide subsequent notification 
of the effective date to be assigned.

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's service-connected residuals of a left ankle 
sprain are currently evaluated as noncompensably disabling 
pursuant to Diagnostic Code 5271, ankle limitation of motion.  
Under the provisions of this Code, a 10 percent evaluation is 
warranted for moderate limitation of motion and a maximal 20 
percent evaluation is warranted for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include:  Diagnostic Code 5270, ankylosis 
of the ankle; Diagnostic Code 5262, malunion of the tibia and 
fibula with ankle disability; Diagnostic Code 5272, 
subastragalar or tarsal joint ankylosis; Diagnostic Code 
5274, os calcis or astragalus malunion; Diagnostic Code 5274, 
astragalectomy.  However, the medical evidence, including X-
ray and MRI studies, does not show ankylosis of the left 
ankle, or tarsal joint or malunion or nonunion of the left 
tibia and fibula.  Nor is there any evidence of os calcis, 
astragalus malunion or astragalectomy.  Accordingly, the 
Board finds that these Codes are not more appropriate to 
evaluate the veteran's left ankle disability.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).

Reviewing all of the evidence of record, the Board finds that 
the preponderance of the evidence supports an initial 10 
percent disability rating, and no more, for residuals of a 
left ankle sprain under Code 5271 and 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  VA examiners in February 2002 and April 
2004, have reported that she can dorsiflex to 15 (with pain 
at extreme) and 10 degrees respectively, and plantar flex to 
45 degrees, at the time of both examinations.  According to 
38 C.F.R. § 4.71, Plate II, normal ankle dorsiflexion is to 
20 degrees and normal ankle plantar flexion is to 45 degrees.  
In reaching this conclusion, the Board acknowledges the 
veteran's subjective complaints of pain with motion, joint 
instability, intermittent locking and swelling; however, 
there is no objective evidence of any more than moderate 
limitation of left ankle dorsiflexion, or of any painful 
motion, incoordination, lack of endurance, weakness or 
fatigability that would indicate functional loss equivalent 
to marked limitation of motion.  Moreover, both VA examiners 
noted that the veteran's gait was normal.  Finally, although 
the April 2004 VA examiner recommended the veteran undergo a 
MRI study of the left ankle to evaluate possible instability 
due to chronic ligament or tendon injury, the June 2004 MRI 
study revealed no evidence of tendon or ligament abnormality.  
Given the veteran's complaints of pain and swelling in the 
ankle, as well as the objective evidence of no more than 
moderate limitation of left ankle dorsiflexion, the Board 
finds that the veteran's residuals of a left ankle sprain 
warrant, at most, a 10 percent disability rating.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271; 
DeLuca, supra. 

The Board finds that evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, the Board finds that the veteran's left ankle 
disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residuals of a left ankle 
sprain have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with her employment.  




ORDER

An initial 10 percent disability rating for residuals of a 
left ankle sprain is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


